Citation Nr: 0127448	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  00-24 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of whether the appellant has basic 
eligibility for Department of Veterans Affairs (VA) benefits.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 decision by the Manila, the Republic 
of the Philippines Regional Office (RO) of VA.  


FINDINGS OF FACT

1.  In a December 1954 determination, the RO determined that 
there was no valid evidence of qualifying service for VA 
purposes; a notice of disagreement was not received from the 
appellant within the subsequent one-year period.

2.  Evidence submitted since the RO's December 1954 decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's December 1954 decision that the appellant did 
not have basic eligibility for VA benefits is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  New and material evidence has not been submitted since 
the RO's December 1954 decision, thus, the claim for basic 
eligibility for VA benefits is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the appellant was notified in 
the June 2000 decision; September 2000 statement of the case; 
June 2001 supplemental statement of the case, all sent to the 
appellant, of the reasons and bases for the denial of his 
claim.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the decision, 
statement of the case, and supplemental statement of the 
case, informed the appellant of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A..  In this 
case, the RO has verified that the appellant has no 
creditable service.  The appellant has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  There is sufficient 
evidence of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant, the Board finds 
that the appellant has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the appellant 
has been given ample opportunity to provide evidence and 
argument in support of his claim.  In short, the Board finds 
that the appellant has been given adequate notice of the need 
to submit evidence or argument and that he is not prejudiced 
by this decision. 

In December 1954, the appellant was informed that he did not 
qualify for VA benefits.  The basis of the decision was an 
absence of valid evidence of qualifying service for VA 
purposes.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  The 
appellant did not appeal and that decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  At the time 
of the decision, the record included the sworn claim for VA 
benefits and a certification that the appellant did not have 
recognized service.

Since that determination, the appellant has petitioned to 
reopen the claim.  A claim may be reopened upon the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998).  Our review reflects that the 
appellant has not presented new and material evidence.  
Although he submitted a copy of an affidavit of Philippine 
Personnel, such document does not constitute new and material 
evidence and does not serve to establish that he had valid 
service for VA purposes.  Rather, the document is essentially 
cumulative of his prior sworn statement, contained in the 
original claim, that he had service.  The record also 
contains a VA Form 21-3101, dated in 2001, again confirming 
that he does not have recognized service.  Such negative 
evidence does not constitute new and material evidence. 

In sum, at the time of the prior denial, there was an absence 
of recognizable evidence that the appellant had service that 
would qualify for VA purposes.  The evidence added to the 
record since the 1954 decision does not cure the prior 
evidentiary defect.  In addition, the evidence is not new and 
material.  In sum, in 1954, the appellant had failed to 
establish qualifying service and nothing has changed.  
Accordingly, the claim must be denied.  



ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to VA benefits 
is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

